
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1132
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 18, United States Code, to
		  improve the provisions relating to the carrying of concealed weapons by law
		  enforcement officers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Officers Safety Act
			 Improvements Act of 2010.
		2.Amendments to law enforcement officer
			 safety provisions of title 18
			(a)In generalSection 926B of title 18, United States
			 Code, is amended—
				(1)in subsection (c)(3), by inserting
			 which could result in suspension or loss of police powers after
			 agency; and
				(2)by adding at the end the following:
					
						(f)For the purposes of this section, a law
				enforcement officer of the Amtrak Police Department, a law enforcement officer
				of the Federal Reserve, or a law enforcement or police officer of the executive
				branch of the Federal Government qualifies as an employee of a governmental
				agency who is authorized by law to engage in or supervise the prevention,
				detection, investigation, or prosecution of, or the incarceration of any person
				for, any violation of law, and has statutory powers of
				arrest.
						.
				(b)Active law enforcement
			 officersSection 926B of
			 title 18, United States Code is amended by striking subsection (e) and
			 inserting the following:
				
					(e)As used in this section, the term
				firearm—
						(1)except as provided in this subsection, has
				the same meaning as in section 921 of this title;
						(2)includes ammunition not expressly
				prohibited by Federal law or subject to the provisions of the National Firearms
				Act; and
						(3)does not include—
							(A)any machinegun (as defined in section 5845
				of the National Firearms Act);
							(B)any firearm silencer (as defined in section
				921 of this title); and
							(C)any destructive device (as defined in
				section 921 of this
				title).
							.
			(c)Retired law enforcement
			 officersSection 926C of
			 title 18, United States Code is amended—
				(1)in subsection (c)—
					(A)in paragraph (1)—
						(i)by striking retired and
			 inserting separated from service; and
						(ii)by striking , other than for reasons
			 of mental instability;
						(B)in paragraph (2), by striking
			 retirement and inserting separation;
					(C)in paragraph (3)—
						(i)in subparagraph (A), by striking
			 retirement, was regularly employed as a law enforcement officer for an
			 aggregate of 15 years or more and inserting separation, served
			 as a law enforcement officer for an aggregate of 10 years or more;
			 and
						(ii)in subparagraph (B), by striking
			 retired and inserting separated;
						(D)by striking paragraph (4) and inserting the
			 following:
						
							(4)during the most recent 12-month period, has
				met, at the expense of the individual, the standards for qualification in
				firearms training for active law enforcement officers, as determined by the
				former agency of the individual, the State in which the individual resides or,
				if the State has not established such standards, either a law enforcement
				agency within the State in which the individual resides or the standards used
				by a certified firearms instructor that is qualified to conduct a firearms
				qualification test for active duty officers within that
				State;
							;
				and
					(E)by striking paragraph (5) and replacing it
			 with the following:
						
							(5)(A)has not been officially found by a
				qualified medical professional employed by the agency to be unqualified for
				reasons relating to mental health and as a result of this finding will not be
				issued the photographic identification as described in subsection (d)(1);
				or
								(B)has not entered into an agreement with the
				agency from which the individual is separating from service in which that
				individual acknowledges he or she is not qualified under this section for
				reasons relating to mental health and for those reasons will not receive or
				accept the photographic identification as described in subsection
				(d)(1);
								;
					(2)in subsection (d)—
					(A)paragraph (1)—
						(i)by striking retired and
			 inserting separated; and
						(ii)by striking to meet the
			 standards and all that follows through concealed firearm
			 and inserting to meet the active duty standards for qualification in
			 firearms training as established by the agency to carry a firearm of the same
			 type as the concealed firearm;
						(B)paragraph (2)—
						(i)in subparagraph (A), by striking
			 retired and inserting separated; and
						(ii)in subparagraph (B), by striking
			 that indicates and all that follows through the period and
			 inserting “or by a certified firearms instructor that is qualified to conduct a
			 firearms qualification test for active duty officers within that State that
			 indicates that the individual has, not less than 1 year before the date the
			 individual is carrying the concealed firearm, been tested or otherwise found by
			 the State or a certified firearms instructor that is qualified to conduct a
			 firearms qualification test for active duty officers within that State to have
			 met—
							
								(I)the active duty standards for qualification
				in firearms training, as established by the State, to carry a firearm of the
				same type as the concealed firearm; or
								(II)if the State has not established such
				standards, standards set by any law enforcement agency within that State to
				carry a firearm of the same type as the concealed
				firearm.
								;
				and
						(3)by striking subsection (e) and inserting
			 the following:
					
						(e)As used in this section—
							(1)the term firearm—
								(A)except as provided in this paragraph, has
				the same meaning as in section 921 of this title;
								(B)includes ammunition not expressly
				prohibited by Federal law or subject to the provisions of the National Firearms
				Act; and
								(C)does not include—
									(i)any machinegun (as defined in section 5845
				of the National Firearms Act);
									(ii)any firearm silencer (as defined in section
				921 of this title); and
									(iii)any destructive device (as defined in
				section 921 of this title); and
									(2)the term service with a public agency
				as a law enforcement officer includes service as a law enforcement
				officer of the Amtrak Police Department, service as a law enforcement officer
				of the Federal Reserve, or service as a law enforcement or police officer of
				the executive branch of the Federal
				Government.
							.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
